TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00701-CR


                                   Seth Griffith, Appellant

                                               v.

                                 The State of Texas, Appellee


          FROM THE 427TH DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-DC-17-207070, THE HONORABLE TAMARA NEEDLES, JUDGE PRESIDING


                           MEMORANDUM OPINION


              A jury convicted appellant Seth Griffith of the offense of family-violence assault

by strangulation, see Tex. Penal Code § 22.01(a)(1), (b-3), and assessed his punishment at four

years in the Texas Department of Criminal Justice. Griffith challenges the sufficiency of the

evidence supporting his conviction. We will affirm.


                                      BACKGROUND

              The jury heard evidence that Griffith and Tammie Delgado were in a dating

relationship and lived together in a van in Austin. In October 2017, Delgado called police to

report that Griffith had assaulted her earlier that day. Officer Matt Holloway responded to the

call and interviewed Delgado. Delgado did not testify at trial, but the district court allowed

Holloway to testify as to her statements. Delgado told him that she had been sleeping in the van

when Griffith woke her up and demanded sex. She refused, and Griffith “became upset and
grabbed her by the throat, punched her and threw her out of the van.” Delgado told Holloway

that she could not breathe while Griffith had his hand around her throat.

               Holloway called emergency medical services because Delgado had visible

injuries: “[r]edness and fresh bruising to her throat”; “scratches, redness to her stomach and

back”; and petechiae in her left eye. Petechiae, Holloway explained, are blood vessels that burst

under pressure and are frequently a sign of strangulation. Tammy Mezayek, a paramedic who

examined Delgado, testified that she observed similar injuries. She also confirmed Holloway’s

testimony regarding the significance of the petechiae. The district court admitted photographs of

Delgado’s injuries. Holloway further testified that Griffith returned to the scene while the

examination was in progress, banged on the side of the ambulance, and demanded to know

Delgado’s location.    Holloway exited the ambulance and engaged Griffith in conversation.

Holloway did not mention Delgado’s accusations, but Griffith told him, “I didn’t do anything

to her.”

               Linda Galvan, a certified forensic nurse, testified for the State as an expert on

injuries caused by strangulation. Galvan testified that she examined the photographs and opined

that Delgado’s injuries were consistent with strangulation.

               Dennis Garvey testified that he was sleeping in the van at the time of the incident.

Garvey told the jury that he woke up to see a “fight between” Griffith and Delgado, but he did

not see Griffith’s hand around her neck.      However, he admitted to having earlier given a

statement to police that Griffith “beat the hell out of [Delgado]” and put his hand around

her neck.




                                                2
                                         DISCUSSION

               Due process requires the State to prove every element of the offense charged

beyond a reasonable doubt. Lang v. State, 561 S.W.3d 174, 179 (Tex. Crim. App. 2018) (citing

Jackson v. Virginia, 443 U.S. 307, 318–19 (1979)). In evaluating the sufficiency of the evidence

to support a conviction, we consider all the evidence in the light most favorable to the verdict to

determine whether “any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.” Id. Applying this standard requires us to presume that the jury

“resolved any conflicting inferences from the evidence in favor of the verdict” and to defer to

that resolution because “jurors are the exclusive judges of the facts, the credibility of the

witnesses, and the weight to be given to the testimony.” Febus v. State, 542 S.W.3d 568, 572

(Tex. Crim. App. 2018). Our role on appeal is limited to ensuring that “the evidence presented

actually supports a conclusion that the defendant committed the crime that was charged.”

Morgan v. State, 501 S.W.3d 84, 89 (Tex. Crim. App. 2016) (quoting Williams v. State,

235 S.W.3d 742, 750 (Tex. Crim. App. 2007)).

               We measure the sufficiency of the evidence against “the elements of the offense

as defined by the hypothetically correct jury charge for the case.” Malik v. State, 953 S.W.2d 234,

240 (Tex. Crim. App. 1997). Such a charge “accurately sets out the law, is authorized by the

indictment, does not unnecessarily increase the State’s burden of proof or unnecessarily restrict

the State’s theories of liability, and adequately describes the particular offense for which the

defendant was tried.” Id. The hypothetically correct charge for this case required the State to

prove that Griffith impeded Delgado’s normal breathing or circulation of the blood by applying

pressure to her throat or neck or by blocking her nose or mouth.           See Tex. Penal Code

§ 22.01(a)(1), (b-3).

                                                3
               Griffith’s principal argument is essentially that the jury could not rationally credit

Delgado’s statements because Garvey is more credible. However, we must presume the jury

reached the opposite conclusion and defer to that determination. See Febus, 542 S.W.3d at 572

(explaining that “jurors are the exclusive judges of the facts, the credibility of the witnesses, and

the weight to be given to the testimony”). In addition to Delgado’s statements to Holloway, the

jury heard evidence from Holloway, Mezayek, and Galvan that Delgado’s injuries, especially the

petechiae, were consistent with strangulation, and the jury reviewed photographs taken during

Delgado’s examination by paramedics. Griffith asserts that those images are inconsistent with

strangulation because they depict only “small, subtle markings” on her neck. He also notes that

Delgado denied losing consciousness or suffering any of the other common symptoms of

strangulation, such as numbness, vision or hearing loss, or tingling in her extremities. But the

State was required to prove that Griffith impeded Delgado’s normal breathing or circulation of

the blood by applying pressure to her throat or neck—proof of bodily injury per se—not that

she suffered loss of consciousness or any other specific symptom.           See Marshall v. State,

479 S.W.3d 840, 845 (Tex. Crim. App. 2016) (explaining that jury “only needed to determine

whether the evidence supported a finding that [appellant] impeded [victim’s] breathing, thereby

finding bodily injury per se”). Viewing all the evidence in the light most favorable to the

verdict, we conclude it rationally supports the jury’s verdict. We overrule Griffith’s sole issue.


                                         CONCLUSION

               We affirm the district court’s judgment of conviction.




                                                 4
                                            __________________________________________
                                            Edward Smith, Justice

Before Chief Justice Rose, Justices Triana and Smith

Affirmed

Filed: April 22, 2020

Do Not Publish




                                               5